Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.459 Filed 07/14/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



UNITED STATES OF AMERICA and THE STATE
OF MICHIGAN,
                                                                Civil Action No. 1:19-cv-1041
                        Plaintiffs,
                                                                Judge Robert J. Jonker
         v.

NCR CORPORATION,

                        Defendants.



    WEYERHAEUSER’S RESPONSE TO MOTION TO ENTER CONSENT DECREE

         NCR’s proposed consent decree with the United States and the State of Michigan should

be reviewed for fairness, reasonableness, and consistency with the Comprehensive

Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et

seq. The Court’s review should be limited to determine compliance with that standard, and

nothing more. In particular, review of the proposed consent decree does not require resolution of

the dispute between NCR and Georgia-Pacific regarding the potential effect of the consent

decree’s contribution protection provision on a Georgia-Pacific claim. If the consent decree is

fair, reasonable, and consistent with CERCLA’s purposes, then the Court should grant the United

States’ motion to enter the decree without providing an advisory opinion on any other issue.

                                      I.      BACKGROUND

         The facts related to the Site history, the parties’ responsibility for the Site contamination,

and cleanup progress until 2015 are well known to the Court. See Georgia-Pacific Consumer

Prods. LP v. NCR Corp., 358 F. Supp. 3d 613 (W.D. Mich. 2018); Georgia-Pacific Consumer

Prods. LP, et al. v. NCR Corp., et al., 980 F. Supp. 2d 821 (W.D. Mich. 2013). The Site consists



148579133.1
Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.460 Filed 07/14/20 Page 2 of 10




of approximately 80 miles of the Kalamazoo River, a 3-mile portion of Portage Creek, and

several paper mill properties and papermaking waste disposal areas. See ECF No. 11,

PageID.274. Beginning in the early 1950s and continuing into the 1970s, many of the paper mills

along the Kalamazoo River and Portage Creek recycled NCR’s carbonless copy paper (“CCP”),

which contained polychlorinated biphenyls (“PCBs”) that were discharged into the environment

in the mills’ wastewater. See Georgia-Pacific Consumer Prods., 358 F. Supp. 3d at 618-19.

         Georgia-Pacific filed suit against NCR and International Paper (“IP”) in 2010 to recover

its cleanup costs and added Weyerhaeuser to the case in 2011. Weyerhaeuser stipulated to

elements of CERCLA liability as the former owner and operator of the Plainwell Mill, a small

mill located approximately fourteen miles downstream of the largest mills on Portage Creek and

the Kalamazoo River. ECF No. 11-1, PageID.349. Although NCR and IP contested their

CERCLA liability, the Court found them liable for Site response costs in the first phase of

litigation. See Georgia-Pacific Consumer Prods., 980 F. Supp. 2d at 836. The Court’s decision

in the second phase of litigation allocated Georgia-Pacific’s recoverable costs incurred through

September 2014. See Georgia-Pacific Consumer Prods., 358 F. Supp. 3d at 627, 653.

         The Court’s allocation confirmed NCR’s significant responsibility for contamination at

the Site. Finding that NCR was involved in the release of PCBs to the Site even before it had

explicit knowledge of the harm posed by recycling CCP because it “created the PCB-containing

emulsion, held title to the product as it was converted to usable paper, and then sold that finished

product,” the court allocated to NCR a 40% share of liability for Georgia-Pacific’s recoverable

Site cleanup costs. Id. at 649, 653. In stark contrast, the court allocated to Weyerhaeuser a 5%

share of Georgia-Pacific’s recoverable past costs. Id. at 651-52.




                                               -2-
148579133.1
Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.461 Filed 07/14/20 Page 3 of 10




         Since the Site was placed on the National Priorities List in 1990, Weyerhaeuser, Georgia-

Pacific, IP, the State of Michigan, and EPA have spent millions of dollars to respond to PCB

contamination. ECF No. 11-1, PageID.350. Weyerhaeuser entered into a consent decree with

EPA in 2005 to conduct remedial design/remedial action work at OU4 (the 12th Street Landfill)

and to conduct a remedial investigation/feasibility study and remedial design/remedial action at

OU7 (the Plainwell Mill). See Georgia-Pacific Consumer Prods., 358 F. Supp. 3d at 624.

Pursuant to the consent decree, Weyerhaeuser paid $6.2 million to a special account for OU5

work and $138,851.53 for EPA’s past costs. ECF No. 11-1, PageID.349. Weyerhaeuser

completed the OU4 cleanup as required by the consent decree and continues to perform

operations and maintenance activities. Id. Weyerhaeuser is performing the OU7 cleanup pursuant

to the consent decree and a record of decision (“ROD”) issued by EPA in 2015 and anticipates

completing construction in 2020. Id.

         Pursuant to a unilateral administrative order and an action memorandum (which EPA

declined to issue to NCR), Weyerhaeuser, Georgia-Pacific, and International Paper completed a

time-critical removal action in Area 3 of OU5 to remove PCB-contaminated sediments and soils

and to stabilize riverbanks to prevent erosion and recontamination in roughly 1.7 miles of OU5.

Id. In addition, Georgia-Pacific and IP have incurred costs at Area 1. See id., PageID.319.

         Despite its significant liability at the Site, NCR only recently began performing work to

address the contamination caused by the release of PCBs from its CCP. See ECF No. 11,

PageID.283 (asserting NCR has begun design work for a time-critical removal action). Pursuant

to the proposed consent decree, NCR would perform or pay for cleanup work worth, in EPA’s

estimate, approximately $135.7 million. ECF No. 11, PageID.282 (estimating value of NCR’s

future cleanup work or payments in lieu of work). Based on EPA’s estimate of total remaining



                                                -3-
148579133.1
Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.462 Filed 07/14/20 Page 4 of 10




costs ($609.4 million for only OU5, see ECF No. 11, PageID.275), NCR will be obligated to pay

for approximately 22% percent of cleanup costs, less than its allocated “starting point” of 40% of

future costs, see Georgia-Pacific Consumer Prods., 358 F. Supp. 3d at 645.

                                        II.     ARGUMENT

         Applying the well-established standard for consent decrees, the Court should enter the

proposed consent decree between NCR, the United States, and the State of Michigan if it is fair,

reasonable, and consistent with CERCLA’s purposes. Review of the proposed consent decree

under that standard does not require or authorize the Court to analyze the consent decree’s

contribution protection against abstract, inactive, or future claims. The consent decree speaks for

itself, and any opinion on the scope of its contribution protection would be advisory.

         A.     An opinion on the scope of the proposed consent decree’s contribution
         protection would be advisory.

         In its brief supporting entry of the proposed consent decree, NCR makes two requests.

First, NCR asks the Court to enter the consent decree “as submitted.” ECF No. 26, PageID.439.

Second, NCR asks the Court to “expressly confirm” the scope of the decree’s contribution

protection. Id. NCR’s first request is squarely before the Court and should be resolved based on

whether the proposed consent decree meets the test for fairness, reasonableness, and consistency

with CERCLA’s purposes. See infra Section II.B. NCR’s second request inappropriately seeks

an advisory opinion that would not address any active case or controversy.

         This Court’s jurisdiction is limited to “cases” and “controversies.” U.S. Const. art. III, §

2. Article III jurisdiction allows courts “to resolve concrete disputes, not to pronounce judgments

on theoretical disputes that may or may not materialize and, if they do, may appear in a variety of

forms.” Saginaw County v. STAT Emergency Med. Servs., 946 F.3d 951, 954 (6th Cir. 2020)

(citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101-03 (1998)). A party may not


                                                 -4-
148579133.1
Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.463 Filed 07/14/20 Page 5 of 10




request a judgment merely to avoid possible future injury or to prevent a harm that is not actual

or impending. Saginaw County, 946 F.3d at 954. In Saginaw County, a county contracted with an

ambulance service pursuant to an ordinance permitting just one service to operate within county

boundaries. Id. at 953. When another ambulance service began operating within the county, the

county government did not attempt to enforce the ordinance but, instead, sought a declaratory

judgment that the ordinance complied with state and federal law. Id. The county claimed that the

non-preferred ambulance service had complained about the exclusive ordinance and said the

ordinance violated antitrust law, but the non-preferred service never took legal action to

challenge the ordinance. Id. at 954-55. The Sixth Circuit confirmed the lack of jurisdiction over

the county’s request for a declaratory judgment, holding that the county had no more than a

speculative concern of future legal action. Id. at 955. “[T]here is a world of difference between

talking about potential legal claims and acting on them.” Id.

         NCR asks this Court to resolve a dispute regarding the scope of the consent decree’s

contribution protection, without any active case or controversy requiring such resolution. See

ECF No. 26, PageID.421-22. Specifically, NCR opposes “certain public comments” submitted

by Georgia-Pacific that raise the prospect of a future action against NCR under CERCLA

Section 107, but NCR does not (and cannot) point to any case or claim actively challenging the

scope of the contribution protection offered by the proposed consent decree. There is a world of

difference between Georgia-Pacific “talking about potential legal claims” under Section 107

“and acting on them” in a way that would require a decision on the scope of NCR’s contribution

protection. See Saginaw County, 946 F.3d at 955.

         The stayed claims by Weyerhaeuser, International Paper, and Georgia-Pacific seeking to

recoup costs incurred since the 2015 allocation trial do not alter this analysis. See International



                                                -5-
148579133.1
Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.464 Filed 07/14/20 Page 6 of 10




Paper Co. v. Georgia-Pacific Prods. LP, No. 1:18-cv-1229, ECF Nos. 1, 3, 14. The parties

asserted claims against each other and against NCR under Section 113 and Section 107, but the

court issued a stay upon stipulation of the parties “pending issuance of a mandate after final

adjudication” of all parties’ appeals. Id., ECF No. 17. Although NCR agrees to dismiss its appeal

upon entry of the proposed consent decree, the remaining appeals have not been resolved.

Indeed, briefing to the Sixth Circuit has not even commenced. A lift of the stay is not imminent,

demonstrating that any claims arising under Section 107 in that case are “theoretical” and “may

or may not materialize and, if they do, may appear in a variety of forms.” Saginaw County, 946

F.3d at 954. NCR’s request for “express[] confirm[ation]” of the scope of its proposed

contribution protection prematurely asks for an advisory opinion to address only a speculative

concern of future legal action.

         B.     The standard for entry of a consent decree is fairness, reasonableness, and
         consistency with CERCLA’s purposes.

         When reviewing a proposed consent decree for entry, courts consider whether the decree

is fair, reasonable, and consistent with CERCLA. See United States v. Akzo Coatings of Am.,

Inc., 949 F.2d 1409, 1426 (6th Cir. 1991). A court considering a proposed CERCLA consent

decree between EPA and a potentially responsible party (“PRP”) must ensure that the

government “has considered all of the relevant evidence in the record and has acted in the public

interest.” Id. The court must perform a comparative analysis of the adequacy of the proposed

settlement relative to the PRP’s comparative fault at the site and “actually engage” with the

evidence supporting entry. Arizona v. City of Tucson, 761 F.3d 1005, 1012 (9th Cir. 2014). See

also Best Foods v. Aerojet-General Corp., 2000 WL 1238910, at *4 (W.D. Mich. 2000) (“In

evaluating whether a settlement amount is fair and adequate, the court must compare the




                                               -6-
148579133.1
Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.465 Filed 07/14/20 Page 7 of 10




proportion of projected costs to be paid by the settling defendants with the proportion of

responsibility attributed to them.”).

         The Court’s review of the proposed consent decree should, without consideration of

extraneous issues, apply well-established factors that indicate whether a proposed CERCLA

consent decree is fair, reasonable, and consistent with the statute’s purposes. To determine

whether a proposed consent decree is fair, courts consider the strength of the government’s case

against the settling PRP, the good faith efforts of the negotiating parties, and the litigation risks if

the settlement is not approved. See id. at 1435. A court should also consider the fairness of the

settlement to non-settling PRPs and ensure the settlement is within “broad range” of the settling

PRP’s proportional liability. See id.; Best Foods, 2000 WL 1238910 at *4. To determine

reasonableness, courts consider the nature and extent of the site contamination, the degree to

which the remedy required in the settlement will adequately address the contamination, and the

extent to which the settlement furthers the goals of CERCLA. See Akzo Coatings, 949 F.2d at

1436. The cleanup actions required in a consent decree are reasonable if they are likely to

effectively address environmental concerns. Id. Finally, to determine if a proposed consent

decree is consistent with CERCLA’s purposes, courts consider CERCLA’s goals of encouraging

early settlement, prompt cleanup, and private payment for response actions. See Best Foods,

2000 WL 1238910 at *12. Congress also enacted CERCLA to ensure that the costs of cleaning

up contamination fall on the parties responsible for the contamination. See Akzo Coatings, 949

F.2d at 1417.

         The Court’s review of the proposed consent decree should be guided by these factors to

determine if it is fair, reasonable, and consistent with CERCLA’s purposes. The standard for

entry requires careful consideration of the administrative record, a comparative analysis of the



                                                 -7-
148579133.1
Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.466 Filed 07/14/20 Page 8 of 10




settlement amount relative to NCR’s proportional share of liability at the Site, and an assessment

of the degree to which the proposed consent decree supports CERCLA’s purposes. In short, the

Court’s review is already extensive and does not require consideration of extraneous issues. 1

Georgia-Pacific’s and NCR’s arguments about the scope of the proposed consent decree’s

contribution protection are not necessary for the Court’s review of the settlement under the well-

established standard for entry.

                                           III.     CONCLUSION

         If the proposed consent decree is entered, NCR, a party with a significant share of

liability at the Site, will finally be obligated to pay for and perform significant response actions.

Weyerhaeuser files this Response to ensure the Court’s decision on the entry is limited to review

of the proposed consent decree for fairness, reasonableness, and consistency with CERCLA’s

purposes and does not resolve speculative disputes.




1
  If the Court reviews the proposed consent decree for anything other than fairness, reasonableness, and consistency
with CERCLA, Weyerhaeuser respectfully requests an opportunity for supplemental briefing on the issues of
interest to the Court.

                                                        -8-
148579133.1
Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.467 Filed 07/14/20 Page 9 of 10




 Respectfully submitted.



DATED: July 14, 2020                   WEYERHAEUSER COMPANY


                                       By: /s/ Margaret C. Hupp

                                       PERKINS COIE LLP
                                       Mark W. Schneider, WA Bar No. 14105
                                       MWSchneider@perkinscoie.com
                                       Margaret C. Hupp, WA Bar No. 43295
                                       MHupp@perkinscoie.com
                                       1201 Third Avenue, Suite 4900
                                       Seattle, WA 98101-3099
                                       Telephone: 206.359.8000
                                       Facsimile: 206.359.9000

                                       Warner Norcross & Judd, LLP
                                       Scott M. Watson, MI Bar No. P70185
                                       swatson@wnj.com
                                       900 Fifth Third Center
                                       111 Lyon St. N.W.
                                       Grand Rapids, MI 49503-2487
                                       Telephone: 616.752.2000
                                       Facsimile: 616.752.2500

                                       Attorneys for Intervenor
                                       Weyerhaeuser Company




                                    -9-
148579133.1
Case 1:19-cv-01041-RJJ-RSK ECF No. 31, PageID.468 Filed 07/14/20 Page 10 of 10




                        WORD COUNT CERTIFICATE OF COMPLIANCE

         I certify that Weyerhaeuser’s Memorandum in Support of Unopposed Motion to

Intervene complies with LCivR 7.2(b)(i) and contains 2,264 words as counted by Microsoft

Word for Office 365, version 16.0.11328.20562.



         Dated: July 14, 2020                        s/ Margaret C. Hupp




                                            - 10 -
148579133.1
